t c summary opinion united_states tax_court judith a sanders-castro petitioner v commissioner of internal revenue respondent docket no 6319-05s filed date judith a sanders-castro pro_se roberta l shumway for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure as well as additions to tax for that same year as follows dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 after concessions by respondent the two issues for decision are whether petitioner’s horse showing and breeding activities were activities engaged in for profit within the meaning of sec_183 and whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file her federal_income_tax return we hold that petitioner’s horse showing and breeding activities were not engaged in for profit within the meaning of sec_183 and that she is liable for the addition_to_tax under sec_6651 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed judith sanders-castro petitioner resided in san antonio texas as she did not file a pretrial memorandum at trial petitioner specifically requested the opportunity to provide the court with a written reply to respondent’s submission consequently both parties were ordered to submit posttrial memoranda within days respondent’s posttrial memorandum was filed date petitioner’s brief was never received petitioner is currently employed as an attorney by texas riogrande legal aid inc in petitioner worked part time at texas rural and legal aid and performed contract work for another attorney she had both wage income and schedule c profit or loss from business income from her work as an attorney petitioner’s husband is a social worker neither petitioner nor her husband rides horses petitioner was introduced to horse showing and breeding activities by her long-time friend cindy pruitt ms pruitt who also raised horses in her spare time petitioner studied ms pruitt’s operations for over a year and began accompanying her to horse shows petitioner herself joined the appaloosa horse club in fascinated with appaloosas because of their beauty and her enchantment with their history in native american lore petitioner’s own horse showing and breeding activities began in when she purchased her first horse a 2-year-old appaloosa stallion named skips jrs shado skippy from ms pruitt for dollar_figure skippy got sick and died in a few months after she purchased skippy petitioner purchased a mare named sarah air for dollar_figure the mare was pregnant at the time of the purchase and a few weeks later foaled king shados air king petitioner sold king for dollar_figure although petitioner purchased the mare in date she did not take official ownership of the horse or her foal until continued in and did not report any gain as income on her schedule c for that year petitioner bred sarah air with jr’s shado the same stallion that produced skippy and king jr’s shado was owned by t l seville mr seville sarah air foaled saras chula shado chula in date petitioner bred sarah air another time with jr’s shado unsuccessfully in breeding the same pair still another time yielded a horse named star in chula was sold in in exchange for dollar_figure and training for star valued at dollar_figure both star and sarah air were later given away to a friend for free in petitioner purchased another mare flash discovered by ms pruitt at a rodeo the idea was that petitioner would buy flash and pay for training while ms pruitt would maintain the horse and the two would split the profits from flash’s eventual sale petitioner purchased flash for dollar_figure had her trained for about months at a cost of continued date petitioner testified that at the time of trial the transfer of the horses was not yet complete but that she was incurring no further related expenses and that her friend had assumed ownership of the horses despite this 50-percent partnership arrangement petitioner claimed percent of the depreciation_deductions for this horse on her and tax returns approximately dollar_figure and ultimately gave her away at no charge to a friend in petitioner hired people she considered to be experts to care for and train the horses most of the horses were boarded with ms pruitt in texas or with mr seville in colorado or new mexico petitioner paid ms pruitt mr seville and others to train and show the horses part of building a horse’s reputation--and thus its appreciation in value--results from its performance at horse shows for example sarah air won numerous riding competitions during the time petitioner owned her the shows in which petitioner entered her horses did not pay prize money rather the horses would win points for placing in various categories none of petitioner’s horses were entered in any competitions in petitioner listed her horse showing and breeding activities on her federal_income_tax returns with the fictitious business name autumn skies ranch but she never filed a name registration for that business she never made business cards or letterhead she did not regularly issue forms information returns to the professionals she paid to board or train her horses she did not regularly enter into written contracts concerning the care training or showing of her horses petitioner did not keep a separate bank account for her horse showing and breeding activities but she testified that she maintained a spreadsheet with information on each horse and its expenses she did not do any bookkeeping for the activities because she felt that with relatively few horses she would be able to track her expenses accurately no income was reported from the horse showing and breeding activities through the taxable_year petitioner did not advertise her horses for sale in trade magazines or journals at any point in her operations petitioner ceased her horse activities in date at the time the notice_of_deficiency was issued petitioner had not yet filed a federal_income_tax return for based on a substitute for return prepared pursuant to sec_6020 respondent determined a dollar_figure deficiency in tax along with additions to tax totaling dollar_figure for petitioner filed her petition with the court on date on date petitioner and her husband jointly filed a form_1040 u s individual_income_tax_return for the taxable_year with the internal_revenue_service the spreadsheet was not introduced as an exhibit petitioner has yet to file returns for subsequent years but she testified to the fact that the activities were never profitable after concessions by respondent only two issues remained at trial the first issue was whether petitioner operated her horse showing and breeding activities with the objective of making a profit the second issue was whether the addition_to_tax under sec_6651 is appropriate we discuss both issues in detail below horse showing and breeding activities discussion sec_183 specifically precludes deductions for activities not engaged in for profit except to the extent of the gross_income derived from such activities sec_183 and b deductions are not allowable for activities that a taxpayer carries on primarily for sport as a hobby or for recreation sec_1_183-2 income_tax regs for a taxpayer’s expenses in an activity to be deductible under sec_162 trade_or_business_expenses or sec_212 expenses for production_of_income and not subject_to the limitations of sec_183 a taxpayer must show that the taxpayer engaged in the activity with an actual and honest objective of making a profit 91_tc_371 78_tc_642 affd without opinion 702_f2d_1205 d c cir hastings v commissioner tcmemo_2002_310 although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest dreicer v commissioner supra pincite sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all the relevant facts and circumstances hulter v commissioner supra pincite hastings v commissioner supra sec_1_183-2 income_tax regs greater weight is given to objective facts than to a taxpayer’s mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the taxpayer bears the burden of establishing he or she had the requisite profit objective rule a 94_tc_41 hastings v commissioner supra the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in generally and aside from sec 183-related issues the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving those determinations wrong rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 in this case there is no such shift because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the requirements of sec_7491 the burden_of_proof remains on petitioner compare sec_183 which is inapplicable to the instant case because its conditions have not been satisfied carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation see sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling see id rather the relevant facts and circumstances of the case are determinative see 72_tc_411 affd without published opinion 647_f2d_170 9th cir although there are facts that favor petitioner on the basis of all of the facts and circumstances in the present case we must find that petitioner was not engaged in her horse showing and breeding activities for profit within the meaning of sec_183 see rule a 503_us_79 290_us_111 we do not analyze in depth all nine of the factors enumerated in the regulation but rather focus on some of the more important ones that lead to our decision a complete and accurate books_and_records the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective sec_1_183-2 income_tax regs here the balance of the facts supports respondent’s contentions petitioner commingled funds from her horse showing and breeding activities with her personal finances while not determinative commingling funds can be one indication that an activity is engaged in as a hobby and not for profit see ballich v commissioner tcmemo_1978_497 additionally petitioner an attorney did not have any written contracts with the professionals she hired to care for train and show her horses petitioner failed to keep any specific books_and_records with respect to the horse activities’ profitability and management and any records she did maintain were poorly organized and inaccurate petitioner failed to develop a budget or a business plan while budgets and business plans are not required a lack of information upon which to make educated business decisions tends to belie a taxpayer’s contentions that an activity was pursued although petitioner did not accurately track and report her expenses for the horse showing and breeding activities substantiation was not raised as an issue in this case with the objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir inasmuch as petitioner was a sufficiently competent professional in other areas her lack of businesslike treatment of these activities weighs against a finding that petitioner had the requisite profit objective b petitioner’s research into the activity a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs petitioner sought general advice from the few breeders and trainers she knew and with whom she was already friendly she attended shows and read trade literature there is no evidence however that petitioner reviewed the records of other breeding operations or that she sought specific advice as to how to make her own operation profitable petitioner had no idea how saturated the horse-breeding market may have been before entering it she chose appaloosas because of their beauty and not because they represented a good business investment petitioner used only a single stallion to breed with her mare and the stallion required live insemination visits to be successful there is no indication that any research was done to determine the cost- effectiveness of this arrangement this factor also weighs against a finding that petitioner had the requisite profit objective c losses from the activity a taxpayer’s history of income or losses with respect to the activity can indicate whether a profit objective was present sec_1_183-2 income_tax regs petitioner estimated at trial that she incurred approximately dollar_figure in expenses related to the horse showing and breeding activities that she did not deduct on her federal_income_tax return for a previous taxable_year without taking those expenses into account petitioner has claimed dollar_figure--all as losses--in deductions from the commencement of these activities in through the taxable_year in issue in petitioner’s favor is the fact that she ceased involvement with the activity in horse breeding is an activity subject_to unforeseen risks such as the premature death of a horse in addition petitioner could have been considered to be in a startup phase a sec_2001 represented only her fourth year_of_participation in an activity with a long investment period while cases have held that horse- breeding activities may be engaged in for profit despite consistent losses during the startup phase see golanty v commissioner supra pincite it is not merely the absolute loss that the court must consider rather it is the overall record and most notably the fact that the one time petitioner realized any gain from the sale of a horse she neglected to include it on her schedule c for the applicable_year the court finds that this factor weighs against the existence of a profit objective d profit from the activity some profit even if only occasional may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs absent actual profits the opportunity to earn substantial profits in a highly speculative venture may be sufficient to indicate that an activity is engaged in for profit see id petitioner never put herself in a position to earn a profit in the year at issue she did not enter her horses in competitions that paid cash prizes but only in those that awarded points none of her horses were entered into any competitions during the taxable_year she never advertised any of her horses for sale while petitioner could have recouped some of her losses through the sale of her horses one of which was a successful brood mare with a proven record of performance in competition at the time she ended her participation in the activity she chose not to she chose instead to give the horses away to a friend petitioner testified that the market for horses was down and that she would not have been able to fetch a good price for her horses if a profit objective had been at the heart of her participation in this activity petitioner should have been willing to offset her losses by some amount when she ceased participation even if overall she never made a profit e petitioner’s financial status the fact that the taxpayer has substantial income from sources other than the activity in question particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs during the taxable_year petitioner reported wage income of dollar_figure and a schedule c gain of dollar_figure from her part-time job performing contract work for another attorney during the same year petitioner reported schedule c losses from the horse showing and breeding activities of dollar_figure without the other income petitioner’s family could not have successfully sustained losses of approximately percent of their household_income considering all the facts and circumstances we find that petitioner’s horse showing and breeding activities were not engaged in for profit within the meaning of sec_183 respondent’s determination of an income_tax deficiency is therefore sustained addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent id respondent bears the burden of production with respect to the addition_to_tax see sec_7491 see also eg 118_tc_358 116_tc_438 respondent has met his burden the last date for petitioner to file her taxable_year return was date sec_6072 petitioner’ sec_2001 return was not filed however until date almost years past its statutory due_date and days after the petition in this case was filed the return was clearly late a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 the taxpayer bears the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id petitioner did not establish that her failure to timely file was due to reasonable_cause and not to willful neglect petitioner argued that extenuating circumstances caused her to be late in filing her tax_return for the taxable_year at issue she argued that her part-time employer was very demanding and that she had tremendous difficulties at home she further testified that was a terrible year for her family a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg hobson v commissioner tcmemo_1996_272 tabbi v commissioner tcmemo_1995_463 petitioner and her husband both managed to hold down professional jobs during the relevant time period petitioner herself also managed to engage in part-time work participate in her horse showing and breeding activities and care for her family around the time this return was due and for some time thereafter this would indicate that she could have filed the return on time had she chosen to do so see watts v commissioner tcmemo_1999_416 wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir further the vast majority of the tragic events to which petitioner refers occurred after the date filing deadline although the court greatly sympathizes with petitioner and her family for their difficulties petitioner provided no information demonstrating the extent to which her family’s difficulties prevented her from filing the return at some point before being pounced upon by the irsdollar_figure on the basis of the record before us we therefore conclude that petitioner did not demonstrate that her failure to timely file a return was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs sec_1_6161-1 income_tax regs accordingly petitioner is liable for the addition_to_tax under sec_6651 for conclusion after considering all of the facts and circumstances we hold that petitioner’s horse showing and breeding activities were not engaged in for profit within the meaning of sec_183 and that she is also liable for the addition_to_tax under sec_6651 for her failure to timely file her tax_return reviewed and adopted as the report of the small_tax_case division given the stipulations in this case a pattern emerges petitioner did not file her federal_income_tax return for the taxable_year until date well beyond the statutory deadline of date see sec_6072 petitioner did not file her federal_income_tax return for the taxable_year until date at the time of trial and despite having an accountant with whom she regularly consulted petitioner had not yet filed her federal_income_tax returns for taxable_year sec_2002 and to reflect our disposition of the disputed issues as well as respondent’s concessions decision will be entered for respondent for a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure and decision will be entered for petitioner for the additions to tax under sec_6651 and sec_6654
